                     Case 4:17-mc-80107-HSG Document 64 Filed 01/24/20 Page 1 of 2




               1 JEFFREY L. BORNSTEIN – 099358
                   MICHAEL FREEDMAN – 262850
               2   CARA E. TRAPANI – 313411
                   ROSEN BIEN GALVAN & GRUNFELD LLP
               3   101 Mission Street, Sixth Floor
                   San Francisco, California 94105-1738
               4   Telephone:    (415) 433-6830
                   Facsimile:    (415) 433-7104
               5   Email:        JBornstein@rbgg.com
                                 MFreedman@rbgg.com
               6                 CTrapani@rbgg.com

               7 Attorneys for Non-Parties
                   PAVEL PROSYANKIN and JOHN DOE
               8
               9
                                             UNITED STATES DISTRICT COURT
              10
                               NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
              11
              12 IN RE APPLICATION OF ILYAS                 Case No. 4:17-mc-80107-HSG
                 KHRAPUNOV PURSUANT TO 28 U.S.C.,
              13 Sec 1782 FOR THE TAKING OF                 JOINT STATUS REPORT IN RESPONSE
                 DISCOVERY FOR USE IN A FOREIGN             TO COURT’S DECEMBER 20, 2019
              14 PROCEEDING                                 ORDER

              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

                                                                                Case No. 4:17-mc-80107-HSG
[3486547.9]                                        JOINT STATUS REPORT
                     Case 4:17-mc-80107-HSG Document 64 Filed 01/24/20 Page 2 of 2




               1          On December 20, 2019, the Court ordered the parties “to file a joint status report by

               2 January 24, 2020 to inform the Court as to the status of the foreign proceedings” and “propose a
               3 schedule for supplemental briefing.” Dkt. 63 at 1. The parties have met and conferred and
               4 Applicant Ilyas Khrapunov informed Non-Parties Pavel Prosyankin and John Doe that he intends
               5 to file a request with the Court early next week requesting that his subpoena application be
               6 withdrawn, the subpoena issued to Google, Inc. on August 24, 2017 (Dkt. 6) vacated, and the case
               7 dismissed.
               8
               9 DATED: January 24, 2020                     Respectfully submitted,

              10                                             ROSEN BIEN GALVAN & GRUNFELD LLP
              11
                                                             By: /s/ Cara E. Trapani
              12
                                                                 Cara E. Trapani
              13
                                                             Attorneys for Non-Parties Pavel Prosyankin and
              14                                             John Doe
              15
              16 DATED: January 24, 2020
              17                                             BOERSCH SHAPIRO LLP
              18
                                                             By: /s/ Martha Boersch
              19
                                                                 Martha Boersch
              20
                                                             Attorney for Applicant Ilyas Khrapunov
              21
              22
              23
              24
              25
              26
              27
              28

                                                                    1                         Case No. 4:17-mc-80107-HSG
[3486547.9]                                              JOINT STATUS REPORT
